DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 2 and 19. 
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Wang (Journal of Materials Chemistry C: Materials for Optical and Electronic Devices (2015) teaches an OLED with a sandwiched structure containing 1,4,5,8,9,11-Hexaazatriphenylene-hexacarbonitrile (HAT-CN) and 8-hydroxyquinolinolato lithium (Liq) used as hole and electron injection layers, respectively. 1,1-Bis[4-[N,N-di(p-tolyl)-amino]phenyl]cyclohexane (TAPC) and
1,3,5-tri[(3-pyridyl)-phen-3-yl]benzene (TmPyPB) utilized as hole and electron transport layers, respectively. 4,40,400-Tris(carbazol-9-yl)-triphenylamine (TCTA) was applied as the host material. The device configuration is shown below:
 ITO/HAT-CN (10 nm)/TAPC (40 nm)/TCTA:dopant (x wt%, 15 nm)/TmPyPB (40 nm)/Liq (2 nm)/Al  (page 8215).
	The office notes that TCTA:dopant (x wt%, 15 nm) is the light emitting layer and the dopant is represented by Pt1, Pt2 or Pt3 (page 8213).


    PNG
    media_image1.png
    159
    147
    media_image1.png
    Greyscale


Pt3 reads on applicants’ Formula 1, 1-1 and 1-A wherein CY1-CY3 = phenyl, CY4 = pyridine; X1 and X3 = C; X2 and X4 = N; X5 = O; X51, X53, X54 = C; X52 = NR5, R5 = alkyl; b1, b2 and b4 = 0; b3 = 1; R3 = alkyl.
The office notes that 1,1-Bis[4-[N,N-di(p-tolyl)-amino]phenyl]cyclohexane (TAPC) is used as the hole transport layer which is out of scope. Wang fails, suggest or offer guidance that would render it obvious to change the hole transport material to arrive at the limitations of the above independent claims.
Claims 1-12 and 14-20 allowed

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786